Citation Nr: 1244466	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-22 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for peripheral neuropathy of the right upper extremity from May 1, 2007.

2.  Entitlement to a compensable rating for peripheral neuropathy of the left upper extremity from May 1, 2007.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1998 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reduced the Veteran's assigned disability ratings for right and left upper extremity peripheral neuropathy to 0 percent effective May 1, 2007.  The propriety of those reductions was previously adjudicated by the Board.

A Travel Board hearing was held in June 2011 with the Veteran in Muskogee, Oklahoma, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues on appeal were then remanded by the Board in November 2011 for additional development.  That development has been completed, and the case returns to the Board for further review.

The Veteran had perfected an appeal for service connection for fibromyalgia, which was also remanded by the Board in November 2011.  However, in a September 2012 rating decision, the RO granted service connection for fibromyalgia and assigned a 40 percent rating effective April 12, 2006.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The Veteran's Virtual VA file has also been reviewed in connection with her appeal.


FINDING OF FACT

The Veteran's bilateral upper extremity peripheral neuropathy is manifested by intermittent subjective complaints of numbness and tingling in the hands, and sparse findings of diminished strength or reflexes during the period on appeal.


CONCLUSIONS OF LAW

1.  From May 1, 2007, the criteria for a compensable rating for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8514 (2012).

2.  From May 1, 2007, the criteria for a compensable rating for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8514 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

A letter dated in October 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate her claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the October 2009 letter that addressed all notice elements.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of her claims and given ample time to respond, but the claims were then readjudicated by way of an SSOC in September 2012, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

B.  Duty to Assist

The Veteran's service treatment records, private treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's upper extremity peripheral neuropathy.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with the opportunity to submit evidence and argument in support of her claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Increased Ratings

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's left and right upper extremity peripheral neuropathy conditions are each assigned a noncompensable rating under Diagnostic Code 8514 for the period on appeal.

The reports of VA examinations indicate the Veteran is right handed.  See 38 C.F.R. § 4.69 (a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major). 

Under Diagnostic Code 8514, complete paralysis, as demonstrated by drop of the hand and fingers; wrist and fingers perpetually flexed; the thumb adducted falling within the line of the outer border of the index fingers; inability to extend the hand at the wrist, extend proximal phalanges of the fingers, extend thumb, or make lateral movement of the wrist; supination of hand, extension and flexion of elbow weakened; the loss of synergic motion of extensors impairs the hand grip seriously; and total paralysis of the triceps occurring only as the greatest rarity, is rated 70 percent for the major extremity and 60 percent for the minor extremity.  Severe incomplete paralysis is rated 50 percent for the major extremity and a 40 percent for the minor extremity.  Moderate incomplete paralysis is rated 30 percent for the major extremity and 20 percent for the minor extremity.  Mild incomplete paralysis is rated 20 percent for the major or minor extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8514 (2012); see also 38 C.F.R. § 4.123, 4.124, 4.124a, Diagnostic Codes 8614, 8714 (2012).

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B.  Evidence

Private treatment records dated May 2007 show the Veteran reported paresthesias in her hands, including numbness in specific digits, greater on the left side.  A subsequent nerve conduction study and needle electromyography study were normal.

In November 2007, strength in the upper extremities was 4-5/5, with right triceps strength reduced to 3-4/5.  

Additional private records dated April 2008, November 2008, March 2009 and July 2009 reflect 5/5 strength in the arms.  Limb tone was normal.  Sensory testing was normal to light touch, and reflexes were symmetric and within the normal range.  No tremor was present.  The Veteran stated in March 2009 that her arms were without new concerns or symptomatology.

VA treatment records dated January 2009 and March 2009 also reflect muscle strength of 5/5 in the upper extremities.

The Veteran underwent a VA examination for fibromyalgia in November 2009.  Notably, the Veteran reported problems with tingling in the hands.  However, the examiner noted that no neurologic deficits were present on examination.

VA treatment records dated August 2010 show the Veteran denied having any numbness.  In September 2010, reflexes were noted to be 2+ with no other focal deficit.  In May 2011, reflexes were 1+ with no other focal deficit. 

The Veteran testified at a June 2011 Board hearing.  However, her testimony was focused on her fibromyalgia condition and did not specifically address peripheral neuropathy.

The Veteran underwent a VA examination in December 2011.  She reported mild numbness and paresthesias in the bilateral upper extremities, as well as a tingling pain.  She also stated that cold temperatures affected the color and temperature of her hands.  On examination, muscle strength was 5/5 in the upper extremities.  Reflexes were 2+ and sensation was intact.  Trophic changes, such as loss of hair or shiny skin, were not present.  The examiner stated that there were no objective findings of peripheral neuropathy of the upper extremities.  While the Veteran reported a history of numbness, dropping items, and weakened grip, the examiner felt this was attributed more to the Veteran's diagnosed fibromyalgia than to a nerve problem.  


C.  Analysis

Based on the evidence of record, the Board finds that a compensable rating for peripheral neuropathy is not warranted in either upper extremity for the period from May 1, 2007.  The Veteran reported paresthesias and numbness in her hands in May 2007, November 2009 and December 2011.  In addition, she had diminished strength documented in November 2007 and slightly diminished reflexes in May 2011.  

However, the evidence reflects little else in the way of objective findings showing impairment attributed to the Veteran's peripheral neuropathy.  A May 2007 nerve conduction study was normal.  From April 2008 to May 2011, no other significant complaints or findings were recorded.  The December 2011 VA examination revealed no objective findings associated with peripheral neuropathy.  For this reason, the examiner attributed the Veteran's functional difficulty to her fibromyalgia.  In light of these findings, and given the intermittent nature of the Veteran's subjective complaints and objectively documented physical findings, her peripheral neuropathy does not rise to the level of "mild" incomplete paralysis as contemplated by Diagnostic Code 8514, and therefore a compensable rating is not warranted during the period on appeal.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences; for example, she is competent to report that she experiences certain symptoms such as numbness and tingling.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in her reports of the symptoms she experiences.  However, as with the medical evidence of record, the Veteran's account of her symptomatology describes ratings consistent with the assigned ratings.


D.  Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's peripheral neuropathy with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Specifically, symptoms of numbness, diminished strength, loss of reflexes, and sensory disturbances  are expressly contemplated in the regulations.  The Veteran's disabilities do not result in any symptoms that fall so far outside the rating schedule as to render it inadequate.



ORDER

A compensable rating for peripheral neuropathy of the right upper extremity from May 1, 2007 is denied.

A compensable rating for peripheral neuropathy of the left upper extremity from May 1, 2007 is denied.




____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


